UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report May 4, 2010 (Date of earliest event reported) Callon Petroleum Company (Exact name of registrant as specified in its charter) Delaware 001-14039 64-0844345 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 200 North Canal St. Natchez, Mississippi39120 (Address of principal executive offices, including zip code) (601) 442-1601 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 —Corporate Governance and Management Item 5.07Submission of Matters to a Vote of Security Holders At the Annual Meeting of Stockholders held May4, 2010, shareholders electedtwo (2) Class I directors to hold office until the 2013 annual meeting of shareholders (Proposal 1) and ratified the appointment of Ernst & Young LLP as the Company’s independent registered public accounting firm for the year ending December31, 2010 (Proposal 2). The vote tabulation follows for each proposal: Proposal 1 — Election of Directors Nominee For Withheld Broker Non-Votes John C. Wallace Larry D. McVay The Company’s ClassII directors, B.F. Weatherly and Richard O. Wilson, will each continue to serve on the Company’s Board of Directors until the Company’s 2011 annual meeting of shareholders and until his successor is elected and has qualified, or until his earlier death, resignation or removal. The Company’s ClassIII directors, Fred L. Callon and L. Richard Flury, will each continue to serve on the Company’s Board of Directors until the Company’s 2012 annual meeting of shareholders and until his successor is elected and has qualified, or until his earlier death, resignation or removal. Proposal 2 – Ratification of Appointment of Independent Registered Public Accounting Firm for the year ending December31, 2010 For Against Abstentions Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Callon Petroleum Company May 4, 2010 By: /s/ B. F. Weatherly B. F. Weatherly Executive Vice President and Chief Financial Officer
